Opinion of the Court
Robert E. Quinn, Chief Judge:
The Government concedes that the post-trial review is inadequate and misleading. See United States v Lee, 8 USCMA 709, 25 CMR 213. The decision of the board of review is reversed and the record of trial is returned to The Judge Advocate General of the Army for reference to a competent convening authority for further proceedings in accordance with Articles 61 and 64, Uniform Code of Military Justice, 10 USC §§ 861, 864. United States v Dow, 8 USCMA 734, 25 CMR 238.
Judge Ferguson concurs.